PER CURIAM.
Upon consideration of the appellant’s responses to the Court’s orders of September 2, 2003, and September 30, 2003, the Court has determined that because the appellant was never made a party to the proceedings below, the appellant does not have standing to maintain the appeal. See Forcum v. Symmes, 101 Fla. 1266, 133 So. 88 (1931)(holding that it is a fundamental principle of appellate law that appeal jurisdiction is only available to parties); see also Stas v. Posada, 760 So.2d 954 (Fla. 3d DCA 1999). Accordingly, the appeal is *630hereby dismissed. All pending motions are denied as moot.
VAN NORTWICK, PADOVANO and HAWKES, JJ., concur.